Order affirmed. No opinion. Present — Martin, P. J., Glennon, Dore, Cohn and Callahan, JJ.; Callahan and Cohn, JJ., dissent and vote to modify the order dated July 31, 1936, and entered August 4, 1936, by striking out the provision for the bond, on the ground that the provision in the order requiring a bond of $50,000 to be given by the mother to insure her keeping the child in this jurisdiction is too harsh; she is unable to furnish such a bond, and her inability to furnish it has resulted in depriving her of the partial custody of the child.